Bigelow, C. J.
The award is not a bar to the maintenance of this action. The authority of the arbitrators was expressly limited by the terms of the submission to the making of an award “ in accordance with the law.” This, very clearly, they have not done. They have wholly omitted to pass on the essential fact in issue — whether the plaintiff was the bona fide holder of the note declared on for value before its maturity — on which the right of the defendant to resist payment of the note in the hands of the plaintiff entirely depended. Instead of finding this fact, they seem to have assumed its existence; and in lieu of making a proper application of the rule of law to such fact, if proved, by making an award in favor of the plaintiff for the amount of the note with interest, they have made an award in favor of the defendant, leaving the plaintiff to seek a remedy if any he has, against his indorser, for transferring to him a note against which the promisor might have had a valid defence in a suit brought by the payee. This was manifestly a gross mistake of law, which led the arbitrators to decide the case on a false issue. On well settled principles, the award is void. Boston Water Power Co. v. Gray, 6 Met. 131, 167.

Exceptions overruled.